DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
As per the response by the applicant the objections to the drawings is considered overcome and has been withdrawn. 

Claim Rejections - 35 USC § 112
As per the response by the applicant the rejections to claims 1, 2, 3, and 16 under 35 U.S.C. 112(b) has is considered overcome and has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaporte (2012/0038570).
Regarding Claim 1: Delaporte teaches an electronic device comprising: a first housing (583 and 587) and a second housing (589) connected with a hinge (figs. 11 and 23-24), the first housing (101 and 105) including a secondary battery (paragraph [0040]); a display portion (580) overlapping with the first housing and the second housing in an opened state (fig. 23), the display portion including a bendable portion (figs. 23-24), the bendable portion overlapping with the hinge (figs. 23-24); and wherein the display portion comprises a first display portion overlapping with the first housing (area of 580 overlapping the first housing section) and a second display portion overlapping with the second housing (area of 580 overlapping the second housing section), and wherein the first display portion is smaller than the second display portion (the first display portion is considered as the area over both 583 and 587), and wherein the first display portion and the second display portion do not overlap with each other in the opened state (figs. 23-24 the display portions in the opened state are shown to flow into each other and not overlap).
Regarding Claim 2: Delaporte teaches an electronic device comprising: a first housing (583 and 587) and a second housing (589) connected with a hinge (figs. 11 and 23-24); a first display portion (area of 580 over 583 and 587) overlapping with the first housing (fig. 23) and a second display portion (area of 580 over top of 589) overlapping with the second housing (fig. 23), wherein the first display portion is smaller than the second display portion (figs. 23-24), and wherein the first display portion and the second display portion do not overlap with each other in an opened state (figs. 23-24 the display portions in the opened state are shown to flow into each other and not overlap).
Regarding Claim 3: Delaporte teaches an electronic device comprising: a first housing (583 and 587) and a second housing (589) connected with a hinge (figs. 11 and 23-24); and a first display portion (area of 580 over 583 and 587), a second display portion (area of 580 over top of 589 and a portion of 585), and a third display portion (area of 580 over top a portion of 585), wherein the first display portion, the second display portion, and the third display portion differ in size (figs. 23-24), and, wherein the first display portion, the second display portion, and the third display portion do not overlap with each other in an opened state (figs. 23-24 the display portions in the opened state are shown to flow into each other and not overlap).
Regarding Claim 4: Delaporte teaches the first display portion and the second display portion overlap and face each other in a folded state (figs. 23-24).
Regarding Claim 5: Delaporte teaches the first display portion and the second display portion overlap and face each other in a folded state (figs. 23-24).
Regarding Claim 6: Delaporte teaches the first display portion and the second display portion overlap and face each other in a folded state (figs. 23-24).
Regarding Claim 7: Delaporte teaches the first display portion and the second display portion constitute a continuous display portion in the opened state (fig. 23), and wherein the display portion includes a bendable portion (fig. 23), the bendable portion overlapping with the hinge (figs. 11 and 23-24).
Regarding Claim 8: Delaporte teaches the first display portion and the second display portion constitute a continuous display portion in the opened state (fig. 23), and wherein the display portion includes a bendable portion (fig. 23), the bendable portion overlapping with the hinge (figs. 11 and 23-24).
Regarding Claim 9: Delaporte teaches a secondary battery overlapping with the first housing (paragraph [0040]).
Regarding Claim 10: Delaporte teaches a secondary battery overlapping with the first housing (paragraph [0040]).
Regarding Claim 11: Delaporte teaches a secondary battery overlapping with the first housing (paragraph [0040]).
Regarding Claim 15: Delaporte teaches the third display portion overlaps with the first housing and the second housing in a folded state (figs. 23-24), and wherein the third display portion is visible by a user in the folded state (figs. 24) and/or wherein the third display portion displays an image toward the outside when the electronic device in the folded state (fig. 24).
Regarding Claim 16: Delaporte teaches the first display portion, the second display portion, and the third display portion are visible by a user in the opened state (fig. 23), and wherein the first display portion overlapping with the first housing and a first secondary battery is smaller than the second display portion overlapping with the second housing (figs. 23-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaporte (2012/0038570).
Regarding Claim 17: Delaporte lacks a specific teaching of the electronic device is configured to be bent with a radius of curvature of 1 mm to 150 mm inclusive.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Delaporte by having the electronic device is configured to be bent with a radius of curvature of 1 mm to 150 mm inclusive in order to allow for the apparatus to properly bend and fold into the users choice of configuration while still keeping the integrity of the display intact and not decreasing the quality of images on the display device or potentially damaging the display device, wherein this could be accomplished merely by changing the size of the already disclosed components of the apparatus in order to accomplish a desired radius of curvature and it has been held that a change in the size of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237.
Regarding Claim 18: Delaporte lacks a specific teaching of the bendable portion is configured to be bent with a radius of curvature of 4 mm or less.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Delaporte by having the bendable portion is configured to be bent with a radius of curvature of 4 mm or less in order to allow for the apparatus to properly bend and fold into the users choice of configuration while still keeping the integrity of the display intact and not decreasing the quality of images on the display device or potentially damaging the display device, wherein this could be accomplished merely by changing the size of the already disclosed components of the apparatus in order to accomplish a desired radius of curvature and it has been held that a change in the size of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237.
Regarding Claim 19: Delaporte lacks a specific teaching of the electronic device is configured to be bent with a radius of curvature of 1 mm to 150 mm inclusive.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Delaporte by having the electronic device is configured to be bent with a radius of curvature of 1 mm to 150 mm inclusive in order to allow for the apparatus to properly bend and fold into the users choice of configuration while still keeping the integrity of the display intact and not decreasing the quality of images on the display device or potentially damaging the display device, wherein this could be accomplished merely by changing the size of the already disclosed components of the apparatus in order to accomplish a desired radius of curvature and it has been held that a change in the size of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237.
Regarding Claim 20: Delaporte lacks a specific teaching of the electronic device is configured to be bent with a radius of curvature of 1 mm to 150 mm inclusive.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Delaporte by having the electronic device is configured to be bent with a radius of curvature of 1 mm to 150 mm inclusive in order to allow for the apparatus to properly bend and fold into the users choice of configuration while still keeping the integrity of the display intact and not decreasing the quality of images on the display device or potentially damaging the display device, wherein this could be accomplished merely by changing the size of the already disclosed components of the apparatus in order to accomplish a desired radius of curvature and it has been held that a change in the size of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaporte (2012/0038570) as applied to the claims above, and further in view of Franklin (2013/0083496).
Regarding Claim 12: Delaporte lacks a specific teaching of the secondary battery is a lithium-ion secondary battery.
Franklin teaches the secondary battery is a lithium-ion secondary battery (Paragraph [0090]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Delaporte by having the secondary battery is a lithium-ion secondary battery as disclosed by Franklin in order to allow for a more reliable and stable battery system increasing the usage time of the apparatus by the user before needing to recharge the system wherein the use of a lithium-ion battery is a common practice in the field of rechargeable electronic devices.
Regarding Claim 13: Delaporte lacks a specific teaching of the secondary battery is a lithium-ion secondary battery.
Franklin teaches the secondary battery is a lithium-ion secondary battery (Paragraph [0090]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Delaporte by having the secondary battery is a lithium-ion secondary battery as disclosed by Franklin in order to allow for a more reliable and stable battery system increasing the usage time of the apparatus by the user before needing to recharge the system wherein the use of a lithium-ion battery is a common practice in the field of rechargeable electronic devices.
Regarding Claim 14: Delaporte lacks a specific teaching of the secondary battery is a lithium-ion secondary battery.
Franklin teaches the secondary battery is a lithium-ion secondary battery (Paragraph [0090]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Delaporte by having the secondary battery is a lithium-ion secondary battery as disclosed by Franklin in order to allow for a more reliable and stable battery system increasing the usage time of the apparatus by the user before needing to recharge the system wherein the use of a lithium-ion battery is a common practice in the field of rechargeable electronic devices.




Response to Arguments
Applicant’s arguments, see pages 1-2, filed 4/1/2022, with respect to the Drawing Objections and 35 USC 112(b) rejections of claims 1, 2, 3, and 16 have been fully considered and are persuasive.  The Drawing Objections and 35 USC 112(b) rejections of claims 1, 2, 3, and 16 have been withdrawn. 
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. In regards to claims 1-3 the applicant argues the prior art of Deleporte does not comprise a secondary batter, but the examiner respectfully disagrees as paragraph [0040] of the prior art clearly states additional batteries can be housed in the additional housings of the apparatus. The applicant also argues that fig. 23 and paragraph [0079] of the prior art are contradictory to  the display portion overlapping with the housings, although there is no specific showing of this argument. Paragraph [0079] of the prior art merely states the screen sits within a portion of the housing, but from fig. 23 it is also clear the screen is overlapping a portion of the housing below it. A more clear picture of the housing sections can also be seen from other figures specifically fig. 12. Thus as clearly shown from the response and the rejections to the claims above the claims are considered to be finally rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841